DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2018-0050048 filed in Republic of Korea on 04/30/2018) required by 37 CFR 1.55 as electronically retrieved on 09/05/2019.
Two Information Disclosure Statements
The two information disclosure statements submitted on 04/28/2019 and 11/30/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
APPARATUS FOR PROCESSING SUBSTRATE INCLUDING COOLING MEMBER CLOSER TO CENTRAL AXIS THAN HEATING MEMBER--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by KR10-2008-0058622 A to Jung. 
Regarding independent claim 1, Jung teaches an apparatus 100 (“chemical vapor deposition apparatus”; Figures 2-3) for processing a substrate, the apparatus comprising:
a chamber 110 (“chamber module”; Figures 2-3) having a processing space inside (i.e., see Figure 2 there is space inside 110);
a substrate support unit 106 (“electrostatic chuck”; Figures 2-3) configured to support the substrate in the processing space (i.e., see Figure 2); and
a temperature adjustment unit 150 and 108 (“temperature sensor” and “control unit”; Figure 2-3; as per the translation, “The chamber body (110) the cooling water for the cooli ng passage (130) furnace process formed in the inside is collected from the cooling water supply source (160) with supply and the cooling water for the process circulates in order to regularly maintain the temperature of the chamber body (110). The heater insert path (140) corresponds to the cooling passage (130) and it is equipped in supra) in the processing space,
wherein the temperature adjustment unit (i.e., as defined, infra) includes:
a heating member 140 (“heater insert path”; Figures 2-3) configured to heat the processing space; and
a cooling member 130 (“cooling passage”; Figures 2-3) configured to cool the processing space, and
wherein the cooling member 130 is located closer to a central axis (i.e., central axis about 106) of the chamber 110 than the heating member 140.
Regarding claim 2, Jung teaches wherein the heating member 140 and the cooling member 140 have longitudinal directions parallel to each other (i.e., there is no orientations previously defined by the claim therefore translation suggests that 130 and 140 are parallel/co-linear to one another).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 3, wherein the chamber includes: an upper body; and a lower body combined with the upper body to form the processing space inside, wherein the apparatus further comprises an actuator configured to move at least one of the upper body and the lower body in a moving direction for a position change between a closed position in which the processing space is closed and an open position where the processing position is open, and wherein the longitudinal directions of the heating member and the cooling member are parallel to the moving direction.
	Dependent claims 4-8 contain allowable subject matter, because they depend on the allowable subject matter of claim 3. 
Claim 9 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 9, wherein the apparatus further comprises a gas supply unit configured to supply gas into the processing space, and wherein the gas supply unit supplies the gas into the processing space such that pressure in the processing space is raised to more than critical pressure of the gas by the gas supplied into the processing space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
31 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895